Citation Nr: 0836302	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  99-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for 
lymphogranulomatosis (Hodgkin's Disease).

2.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In a January 1998 
rating decision , the RO denied, in pertinent part, the 
veteran's claim of service connection for 
lymphogranulomatosis (Hodgkin's Disease).  The veteran 
disagreed with this decision in September 1998.  He perfected 
a timely appeal in March 1999.

In March 2001 and in July 2003, the Board remanded the 
veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for additional development. 

This matter also is before the Board on appeal of a March 
2005 rating decision in which the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective July 23, 2003.  The veteran disagreed with this 
decision in March 2005, seeking a higher initial rating than 
30 percent for his service-connected PTSD.  He perfected a 
timely appeal on this claim in December 2005.               

In January 2007, the veteran contacted the RO and stated his 
intent to pursue a claim for service connection for squamous 
cell carcinoma.  The Board notes that the RO had denied this 
claim in August 2005; because the veteran did not submit a 
timely NOD, the August 2005 rating decision became final.  
See 38 C.F.R. § 20.302.  Accordingly, the issue of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for squamous cell carcinoma is 
referred back to the RO for appropriate action.    

The Board notes that a Board hearing was held on the issue of 
service connection for Hodgkin's Disease in October 2000 
before an Acting Veterans Law Judge who subsequently left the 
Board.  In accordance with VA procedures, the veteran was 
asked if he wanted another Board hearing; he declined in 
March 2003.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current diagnoses of 
lymphogranulomatosis (Hodgkin's Disease) nor does the medical 
evidence reflect any such diagnosis at anytime in the past, 
to include during his active service.  

3.  The veteran's service connected PTSD is manifested by, 
at most, moderate symptoms and some occupational and social 
impairment due to such symptoms as depressed mood, 
irritability and chronic sleep disturbance; his PTSD is not 
productive of occupational and social impairment with 
reduced reliability and productivity or with deficiencies in 
most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Service connection for lymphogranulomatosis (Hodgkin's 
Disease) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  The criteria for an initial rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September 2003, May 2005, and in March 
2006, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit medical evidence showing 
that his service-connected PTSD had worsened, medical 
evidence relating the claimed Hodgkin's Disease to active 
service, and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for Hodgkin's 
Disease.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for PTSD in the currently appealed rating decision 
issued in March 2005.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above, in 
September 2003, May 2006, and in March 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the VCAA notice on the issue of 
a higher initial rating for PTSD, the Board points out that 
the Veterans Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the September 2003 letter was 
issued to the appellant and his service representative prior 
to the March 2005 rating decision which granted service 
connection for PTSD; this, this notice was timely.  Because 
the appellant's higher initial rating claim for PTSD is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the March 2005 rating decision was 
fully favorable to the veteran on the issue of service 
connection for PTSD, and because the veteran's higher initial 
rating claim for PTSD is being denied, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.  Thus, the 
Board finds that VA met its duty to notify the appellant of 
his rights and responsibilities under the VCAA.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  As noted in the Introduction, the 
veteran declined a second Board hearing in March 2003.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has provided the veteran with examinations to determine 
the current nature and severity of his service-connected 
PTSD.  With respect to the veteran's service connection claim 
for Hodgkin's Disease, as will be explained below in greater 
detail, the standards of McLendon have not been met and an 
examination is not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Law & Regulations

Service Connection
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In addition, those diseases enumerate 
in 38 C.F.R. § 3.309(a) qualify as "chronic" diseases for 
purposes of that regulation.  Hodgkin's Disease is among the 
"chronic" diseases for which service connection is 
available.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  The veteran's 
claimed Hodgkin's Disease also is among the diseases listed 
in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).  

Disability Ratings
In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent rating is 
awarded for "[o]ccupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
38 C.F.R. § 4.130, DC 9411 (2007).  

A 50 percent rating is assigned for "[o]ccupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  Id.

A 70 percent rating is assigned for "[o]ccupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships."  Id.  

A 100 percent rating will be assigned for "[t]otal 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name."  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.    

Factual Background & Analysis

As reflected in his September 1967 Report of Medical 
Examination for Enlistment the veteran received a normal 
clinical evaluation of all systems.  In his Report of Medical 
History, he indicated that he was in good health.  The 
veteran's November 1970 Report of Medical Examination for 
Separation contains a completely normal clinical assessment 
of all systems.

The veteran's service records indicate that he served in the 
Republic of Vietnam from January 28, 1970, through November 
7, 1970, as a heavy vehicle driver.  

Available post-service medical records dated from 1977 and 
1978 indicate that the veteran received treatment for 
dermatitis and low back pain.  

In June 1999, the veteran noted that recent medical records 
showed no diagnosis of Hodgkin's Disease.

In a June 2001 Authorization and Consent to Release 
Information to VA, the veteran indicated that he received 
treatment for Hodgkin's Disease from Dr. R.S., the Dallas, 
Texas VA Medical Center (VAMC Dallas) and the Saginaw, 
Michigan VA Medical Center (VAMC Saginaw).  Records provided 
by Dr. R.S. from 1984 to 2000 reflect treatment for psoriatic 
arthritis and ankylosing spondylitis.  

The records from VAMC Dallas indicate that the veteran 
received treatment for headaches, low back pain, psoriasis, 
lipomas, possible fibromas, and pilomatrixoma.  A June 2001 
VA examination report relating to the skin also noted the 
veteran's history of treatment for psoriasis, lipomas, 
possible fibromas, and pilomatrixoma.  None of these records 
indicate that the veteran had a diagnosis of Hodgkin's 
Disease or received treatment for this disorder. 

A January 2003 Texas Rehabilitation Commission Evaluation 
authored by Dr. R.W. discloses that the veteran had no recent 
history of anxiety, psychotic behavior, suicidal tendencies 
or changes in emotional effect.  It was noted that the 
veteran had prior psychiatric treatment for depression.  His 
overall judgment and insight were unimpaired, and he had a 
normal mood and affect.  The veteran also appeared alert and 
oriented x3.  Based on the objective evidence, the examiner 
determined that the veteran appeared to have no significant 
impairment of the ability to reason or make occupational, 
personal and social adjustments.  He had no specific 
restrictions of daily activities, constriction of interests 
or grooming, and the examiner stated that the veteran 
appeared to have no serious inability to relate to other 
people, as he attended church, visited outside the immediate 
family, and kept up with current events thorough watching 
television and reading newspapers.  

Also in January 2003 the veteran underwent a psychological 
examination by D.R. (an M.A.) and E.T. (a Ph.D.).  The 
veteran was appropriately groomed, but his mood was angry and 
depressed.  He reported that in 1995 he contemplated suicide 
with a gun to his head and saw a hologram of a person in his 
ceiling; the veteran stated that during this episode he was 
high on drugs and had been abusing drugs for years at that 
time.  He indicated that he had difficulty remembering 
things, but he was able to recite the medications he took and 
dosages thereof in great detail.  The veteran stated that he 
could dress himself and perform house chores; he attended 
church, and enjoyed reading.  A mental status examination 
revealed that the veteran had clear speech, and denied any 
current desire to harm himself or others.  There was no 
evidence of hallucinations or other perceptual abnormalities.  
The clinicians did note that the veteran indicated that he 
saw things others did not, but this occurred when the veteran 
was high abusing drugs.  The veteran had reasonable insight 
but was unable to perform serial 7's.  Based on these data, 
the two clinicians diagnosed the veteran with psychotic 
disorder due to substance abuse with onset during 
intoxication and polysubstance abuse.  They ruled out PTSD at 
this time, but assigned a GAF score of 53 (and 25 when 
abusing drugs).

A July 16, 2003 VA medical note indicates that the veteran 
had concerns about not receiving compensation for PTSD.  He 
did not desire any treatment, but sought an evaluation at 
this time.  A screening questionnaire noted that within the 
past month, the veteran had been bothered by stressful 
memories, hypervigilance and that he had felt cut off from 
others.  He currently worked part-time and also acted as a 
substitute teacher.  The veteran had had suicidal ideation on 
one occasion in 1995, and currently, he had no significant 
defects in his regular activities of daily living, coping 
skills, organizing a task, following instructions or 
maintaining self control.  

During a VA examination, the veteran stated that after 
service he had nightmares, emotional numbing, an exaggerated 
startle response and hypervigilance.  He used drugs, but 
entered a rehabilitation program in 2002, which he 
successfully completed.  Since 2002 the veteran denied having 
persistent depression, irritability or expansive moor, 
irrational or excessive fear or anxiousness, or gross 
impairment of reality testing.  The veteran further denied 
any suicidal intent or plan.  Additionally, the veteran 
stated that he had had a hallucination of a celebrity once, 
but acknowledged that his was high on drugs at that time.  He 
further denied having any other such hallucinations when 
clean and sober.  A mental status examination revealed that 
the veteran was well-groomed and neatly dressed.  He 
exhibited good eye contact and was cooperative, with 
spontaneous speech at a normal rate, volume and expression.  
The veteran's affect was normal in range and intensity, and 
he had stable and appropriate thought content.  The veteran's 
mood appeared euthymic.  He had coherent, logical and goal-
directed thought without looseness of association or flight 
of ideas, and the veteran was alert and oriented x3 with 
intact judgment and fair insight.  He had intact attention, 
and there was no evidence of hallucination or delusion.  The 
veteran confirmed that he had no suicidal or homicidal 
thoughts.  Based on these data, the examiner diagnosed the 
veteran with polysubstance dependence, in early partial 
remission, as well as a history of PTSD "asymptomatic since 
undergoing rehab in later 2002."  The clinician also noted 
that the veteran had a history of Agent Orange exposure, 
hemorrhoids and low back pain.  She assigned a GAF score of 
60.      

The veteran submitted his claim for service connection for 
PTSD thereafter, which the RO received on July 23, 2003.  In 
an August 2003 statement, the veteran reported having very 
little concentration.

On VA examination in January 2004, the examiner reviewed some 
of the veteran's VA treatment records.  The veteran stated 
that in the mid-1990s he became unable to work due to anger 
and hostility towards co-workers.  Currently, the veteran 
conveyed that he was not interested in returning work because 
he wanted acknowledgment from the Government for what he had 
sacrificed during his period of service.  The veteran spoke 
kindly of his wife of 30 years, and of her support of him.  
He noted that he had a short temper, and would be capable of 
violence, except that he was able to maintain self-
discipline.  He noted that he had sleep problems, which had 
improved since he left a drug rehabilitation program in 2002.  
The clinician stated that the veteran was provided the 
opportunity to describe all of his symptoms related to his 
Vietnam experiences, and was encouraged to do so, but that he 
never mentioned having any nightmares.  The veteran stated 
that he had a lack of concentration, but objective memory 
testing yielded normal results.  The veteran exhibited no 
cognitive problems, and he interpreted proverbs in an 
acceptable manner.  The veteran again reiterated that he did 
not want to return to work unless the Government first gave 
acknowledgement and compensation for his Vietnam service.  
Based on these data, the examiner offered the opinion that 
the veteran "does have [PTSD] although not to the serious 
degree satisfying all of the criteria," such as nightmares.  
The examiner offered a diagnosis of moderate PTSD and 
assigned a GAF score of 65.               

As reflected in a March 2005 VA medical record, the veteran 
complained of having insomnia but had no psychiatric 
complaints.  He appeared alert and oriented, with full affect 
and well-organized thoughts.  At this time, the veteran 
denied suicidal ideation.  

In May 2005, the veteran's wife offered a statement in 
support of the veteran's claim for a higher rating for his 
PTSD.  She noted that the veteran's PTSD had increased in 
severity, and that he had sleep disturbances, avoidance 
behaviors, such as avoiding crowds, and exaggerated startle 
response.  She indicated her belief that the veteran's memory 
worsened everyday, and that he had difficulty remembering 
simply things, such as appointments or where he placed items.  
He had anger outbursts, and she offered her view that his 
"PTSD has always affected his ability to get a job, or keep 
a job."  The veteran's wife reported that the veteran has 
changed jobs many times for the duration of their 30-year 
marriage, and that he could not work on a time schedule set 
by another person.  His PTSD greatly impacted their marriage.    

Also in May 2005, a VA medical record conveys the veteran's 
report that he had sleep problems, fatigue, loss of interest 
and irritability, but that he attributed these impairments to 
his back pain than anything else.  That is, the veteran 
stated that if he did not have pain, he could feel happy and 
become involved in a number of interests.  He denied having 
suicidal ideation or plan, he was alert and oriented, and was 
not psychotic.  He appeared irritable.  

In June 2005 the veteran underwent a psychological 
examination by Dr. C.H.  At this time the veteran reported 
that he had trouble with memory and that he was reclusive 
without desire to socialize.  He slept about four hours 
nightly, and indicated that he had intrusive thoughts and 
nightmares about his Vietnam experience.  A mental status 
examination revealed that the veteran appeared well-groomed 
and was friendly and cooperative.  He had a depressed and 
blunted affect, and reported having decreased motivation.  
Dr. C.H. did not detect any unusual thinking or thought 
disorder, and the veteran was oriented x3.  Memory testing 
revealed no abnormalities, and the veteran exhibited 
concentration within normal limits.  He could perform 
abstract thinking and had adequate insight and judgment.  The 
veteran had relationships with his family, but little social 
contact outside of the family unit.  Based on these data Dr. 
C.H. diagnosed the veteran with PTSD and assigned a GAF score 
of 40.    

Also in June 2005, the RO sent a letter to the veteran where 
it indicated that VAMC Saginaw did not have available any 
treatment records from 1970 to 1979.  Other evidence of 
record corroborates this account; a June 2004 response from 
VAMC Saginaw noted that there were no records available for 
the veteran for the time period spanning January 1, 1970 
through December 31, 1979.  An August 2004 response from VAMC 
Saginaw also stated that "there is no information that far 
back."  The RO asked the veteran to provide the unavailable 
records if he had them in his possession.  

In a June 2005 statement, the veteran's son described the 
veteran as having anger issues and holding a grudge against 
the world.  He also detailed some of his childhood 
experiences where the veteran disciplined him harshly.   

On VA examination in August 2005, the examiner reviewed the 
claims file and VA treatment records.  The examiner noted 
that for many years the veteran abused drugs off and on, and 
that when the veteran became sober in 2002, his PTSD symptoms 
increased.  The veteran described his typical day as 
consisting of waking in the morning and spending time with 
friends.  He also performed house chores, and was able to 
maintain scheduled medical appointments.  The veteran 
indicated his fascination with current military conflicts, 
and he also worked in the past as a substance abuse 
counselor.  As for his personal life, the veteran indicated 
that he and his wife of 30 years had a better marriage since 
he sought treatment for drug abuse in 2002.  A mental status 
examination revealed that the veteran at first was somewhat 
angry or defiant, but then softened throughout the interview.  
The veteran had relevant and coherent speech, without 
evidence of cognitive slippage or psychosis distortions.  As 
for the veteran's PTSD, the clinician stated that "the 
nature and intensity of his complaints are essentially 
unchanged from 18 months ago."  The veteran reiterated his 
complaints of depression, sleep problems, chronic anger and 
irritability, and strong emotional reactions to current 
military events "with no evidence of progression of 
problems."  The clinician also observed, "[m]ore 
significantly, the veteran has been offered, but declined 
specific PTSD treatment."  Based on these data, the examiner 
diagnosed the veteran with PTSD and polysubstance abuse (in 
full remission), and offered a GAF score of 61.  The examiner 
parenthetically noted that the veteran appeared to have a 
more substantial claim for an increase in his back disability 
rather than his PTSD, and again stated that he exhibited 
little change in his PTSD disability.        

In September 2005, the RO formally determined that outpatient 
treatment records from VAMC Saginaw for the period spanning 
November 9, 1970 to December 31, 1979 were unavailable.      

In an October 2005 decision, the Social Security 
Administration (SSA) determined that the veteran was entitled 
to disability benefits from July 7, 1999, due to a 
combination of his PTSD, drug and alcohol abuse and back 
disorders.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
lymphogranulomatosis (Hodgkin's Disease).  Specifically, the 
veteran's service medical records are negative of any 
complaints of, treatment for, or diagnosis of this disorder, 
and the post-service medical evidence of record fails to 
disclose any past or current diagnosis of this disease.  
Despite repeated efforts to locate medical records that might 
have been able to demonstrate that the veteran received 
treatment for Hodgkin's Disease in the 1970s, such records 
could not be located.  Thus, in the absence of evidence of 
any such diagnosed disorder, service connection for Hodgkin's 
Disease is not warranted.  

The Board acknowledges the veteran's contention about the 
diagnosis and etiology of his claimed lymphogranulomatosis 
(Hodgkin's Disease).  As a layperson, however, he is not 
competent to provide a medical opinion about diagnosis or 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran certainly is competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether he has Hodgkin's Disease or whether an 
etiological relationship exists between his active service 
and this claimed disease.  As a result, his own assertions 
are not probative to the critical issue in this case of 
whether the veteran currently has lymphogranulomatosis 
(Hodgkin's Disease).       

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an initial rating greater 
than 30 percent for PTSD.  In particular, throughout the 
duration of the veteran's claim and appeal for a higher 
rating, medical records have demonstrated that he exhibits 
such symptoms as irritability, anger and depression, as well 
as reported sleep impairment, hypervigilance, and some 
difficulties with remembering tasks and concentration.  Such 
symptoms align closely with the criteria for a 30 percent 
evaluation under DC 9411.  The veteran's GAF scores, which 
overall have hovered in the 60 to 65 range from 2003 to 2005, 
reflect mild to moderate symptoms according to the DSM-IV 
criteria, which also supports the Board's determination that 
the current 30 percent evaluation is most reflective of the 
veteran's impairment from his PTSD.  

While the Board recognizes that the veteran received a lower 
GAF score of only 40 on one occasion in June 2005, 
demonstrating "major impairment" in several areas, such as 
work, family relations, judgment, thinking or mood, which 
could weigh in favor of his claim for a higher rating, only 
two months thereafter, in August 2005, he received a GAF 
score of 61, which is consistent with the other GAF scores 
assigned in July 2003 and August 2003.  Moreover, at the time 
the veteran received the August 2005 GAF score, the VA 
examiner specifically noted that the veteran's PTSD symptoms 
had not worsened in the previous 18 months.  This finding, in 
addition to the fact that this subsequent, August 2005 VA 
examination report reflected a GAF score of 61, preponderates 
against a finding that the veteran's PTSD has increased in 
severity.  

The Board also determines that the evidence weighs against 
awarding higher initial ratings of 50 percent or more under 
DC 9411.  As reflected in the record, the veteran 
consistently has been alert, oriented and well groomed, and 
he has had clear, coherent speech as well as normal thought 
processes, all of which behaviors are inconsistent with the 
criteria for ratings of 50 percent or higher.  The veteran 
has denied suicidal or homicidal ideations or delusions and 
hallucinations currently and from the time he submitted his 
claim in 2003.  Additionally, although the veteran reported 
that he might have the capacity to act violently, which could 
support his claim for a higher evaluation, he indicated that 
he did not have such impaired impulse control as he was able 
to engage self-discipline and self-control.  In summary, the 
Board finds that the criteria for an initial rating greater 
than 30 percent for the veteran's service-connected PTSD have 
not been met.              

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The veteran has been a full-time permanent postal employee 
for more than 23 years, including throughout the pendency of 
this appeal.  The psychiatric evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that his PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  Although the veteran's wife indicated in 
her May 2005 statement her belief that the veteran could not 
hold or keep a job because of his PTSD, the veteran has 
stated that he chose not to work because he wanted 
recognition from the Government of his service and resulting 
disabilities.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating for either period of time in question 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for lymphogranulomatosis 
(Hodgkin's Disease) is denied.

Entitlement to an initial rating greater than 30 percent for 
service connected PTSD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


